Citation Nr: 0915899	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis and gastroesophageal reflux disorder 
(GERD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for right (dominant) brachial plexus injury secondary 
to service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 
1958.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans affairs (VA) 
Regional Office (RO) which, in pertinent part, granted 
service connection for gastritis and gastroesophageal reflux 
(GERD) and granted service connection for a right brachial 
plexus injury as secondary to service-connected residuals of 
a right shoulder injury.  The Veteran disagreed with the 
initial 10 percent evaluations assigned for those 
disabilities.  

A claim of entitlement to a total rating based on individual 
unemployability (TDIU) was referred for adjudication in the 
Board's 2006 Remand.  However, the Veteran did not respond to 
a December 2006 letter which advised him to provide or 
identify evidence and allegations so that the claim could be 
developed.  The Veteran was advised, in the March 2008 
supplemental statement of the case (SSOC) that he had not 
provided evidence or allegations regarding a claim for TDIU 
and that the claim was considered abandoned.  No claim for 
TDIU is before the Board for appellate review.   

The Veteran and his spouse testified before a Veterans Law 
Judge (Veterans Law Judge) at the RO in December 2005.  A 
transcript of that hearing of record.  The Veterans Law Judge 
who conducted that hearing is no longer employed at the 
Board.  The Veteran was offered the opportunity to have a new 
Board hearing, and requested such hearing.  See 38 C.F.R. § 
20.707 (2009).  However, in December 2008, the Veteran 
withdrew his request for an additional Board nearing.  
Appellate review may proceed.  

The claim of entitlement to an initial evaluation in excess 
of 10 percent for right (dominant) brachial plexus injury 
secondary to service-connected right shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's gastrointestinal symptoms of nausea, reflux, 
and abdominal upset are primarily related to helicobacter 
pylori infection rather than to use of nonsteroidal anti-
inflammatory medications, the Veteran's weight remains 
stable, he is generally good health, and there is no evidence 
of gastric erosions or ulcerations.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastritis and GERD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 
4.114, DC 7307 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must address whether VA has met its statutory 
duties to provide the Veteran with notice and assistance 
before addressing the legal and factual issues raised on 
appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging an initial evaluation 
assigned following the grant of service connection for right 
brachial plexus injury.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before these claims for service connection were 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been provided with VA examinations of 
the gastrointestinal system.   The Veteran has provided 
relevant private clinical records, and has not indicated that 
there are any other available records or alternative records 
which might be relevant to the claim addressed on the merits 
in this decision.  

The Veteran has provided several statements on his own 
behalf.  He, and his spouse, have provided testimony before 
the Board.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  


Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In this case, the Veteran sought service connection for a 
neurologic disorder of the right arm in August 2001.  
Following VA examination conducted in February 2002, service 
connection for gastritis and GERD was granted in a rating 
decision issued in February 2003.  A 10 percent initial 
evaluation has been assigned for the Veteran's gastritis and 
GERD, and the Veteran has disagreed with that initial 
evaluation.   

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7307, chronic 
hypertrophic gastritis, with small nodular lesions, and 
symptoms is rated 10 percent disabling.  Chronic hypertrophic 
gastritis, with multiple small eroded or ulcerated areas, and 
symptoms, is rated 30 percent disabling.  Chronic 
hypertrophic gastritis, with severe hemorrhages, or large 
ulcerated or eroded areas, is rated 60 percent disabling. 
Atrophic gastritis, which is a complication of a number of 
diseases, including pernicious anemia, is to be rated on the 
underlying condition.  38 C.F.R. § 4.114.

In this case, the Veteran submitted a January 2001 statement 
from his private physician, J.A., MD.  Dr. A. stated that, 
because the Veteran was required to take medications such as 
Vioxx and nonsteroidal anti-inflammatories for pain due to 
right shoulder disability, the Veteran's gastrointestinal 
discomfort due to gastritis and GERD was increased.  The VA 
examiner who conducted VA examination in February 2002 
reached the same conclusion.

In contract, the VA examiner who conducted August 2006 VA 
examination noted that the Veteran had undergone stomach 
biopsy, which disclosed Helicobacter pylori infection in the 
stomach.  The examiner noted that the Veteran's symptoms of 
nausea, abdominal discomfort, and burping, had been decreased 
by use of an antibiotic, doxycycline.  Examination of the 
blood disclosed that the Veteran's red blood cell count, 
hemoglobin, and hematocrit were within the limits specified 
as normal for those tests.  The Veteran's weight was 
described as stable, at 228 pounds.  

The examiner who reviewed the Veteran's records in February 
2008 noted that diagnostic examinations from April 1998 
through July 2006 had disclosed H. pylori infection.  The 
reviewer also noted that the Veteran's gastrointestinal 
symptoms did not decrease when his use of all nonsteroidal 
anti-inflammatory medications was terminated after warfarin, 
an anticoagulant, was prescribed.  The conclusions of the 
February 2008 reviewer was that the Veteran's 
gastrointestinal symptoms were less than likely (less than 
50/50 probability) to have been caused by or a result of use 
medication for service-connected right shoulder pain.  

The evidence establishes that the Veteran's gastrointestinal 
have not included bleeding, and surgical diagnostic 
evaluation did not disclose erosions or ulcerations which 
would warrant an evaluation in excess of 10 percent under DC 
7307.  The Veteran has not manifested anemia, weight loss, or 
other symptoms of impairment of health which would warrant an 
evaluation in excess of 10 percent under other Diagnostic 
Codes used to evaluation digestive system disability.  See 
Diagnostic Codes 7301-7330.  

The Veteran's own statements and testimony reiterate his 
stated belief that his gastrointestinal symptoms warrant an 
initial evaluation in excess of 10 percent.  The Veteran is 
competent to describe his own symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to provide medical opinion as to the 
cause of his symptoms in this case, since the medical cause 
of abdominal discomfort is not readily observable.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 2006 and 2008 
VA reports are contrary to the Veteran's lay conclusion.  The 
2001 private statement from Dr. A., although favorable to the 
Veteran's claim of service connection for gastritis, does not 
provide any details as to the extent and severity of the 
Veteran's service-connected GI symptoms.  

The 2006 and 2008 VA opinions are devoid of description of 
any symptom not encompassed within the initial 10 percent 
evaluation assigned for gastritis.  Those opinions are, in 
fact, more consistent with a noncompensable evaluation than 
with the 10 percent initial evaluation assigned by the agency 
of original jurisdiction.  While the Board does not disagree 
with the assignment of a 10 percent initial evaluation for 
the Veteran's gastrointestinal symptoms, the Board is unable 
to find any evidence which supports an evaluation in excess 
of 10 percent.  The evidence does not raise any possibility 
that the industrial impairment due to the Veteran's service-
connected disability at issue is beyond a level consistent 
with the assigned schedular evaluation.  Therefore, the Board 
is not required to address whether the Veteran is entitled to 
an increased evaluation on an extraschedular basis during 
this period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for gastrointestinal 
symptoms during any portion of the pendency of this appeal.  
The evidence is not in equipoise to warrant an increased 
initial evaluation.  The statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable evaluation.  38 U.S.C.A. § 5107(b).  



ORDER

The appeal for an initial evaluation in excess of 10 percent 
for gastritis and GERD is denied.


REMAND

The VA examiner who conducted the 2002 VA examination 
concluded that the Veteran had a neuralgia of the right upper 
extremity, possibly a brachial plexus injury, due to service-
connected right shoulder trauma.  The examiner who conducted 
the August 2006 VA examination concluded that the Veteran's 
symptoms were more consistent with C5 radiculopathy.  
However, the examiner did not conduct evaluation of the 
cervical spine to determine if a diagnosis of C5 
radiculopathy was appropriate.  The examiner did not discuss 
whether the Veteran had any right arm neurologic symptoms 
which were related to the Veteran's in-service trauma or 
residual to the fractures sustained in service.  The agency 
of original jurisdiction did not request further 
clarification of the 2006 opinion.  Further medical 
development is required to reconcile the medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records from 
October 2006 to the present should be 
associated with the claims file.

The Veteran should identify any relevant non-
VA clinical records from August 2001 to the 
present.

2.  The Veteran should be afforded VA 
examination of the nerves of the right arm, to 
include evaluation of the cervical spine as 
necessary.  The Veteran's claims files must be 
made available to, and reviewed by, the 
examiner, including evidence obtained on 
Remand.  The examiner should review the 
service medical records, post-service medical 
records, the Veteran's testimony, and relevant 
evidence of record, including all records 
pertaining to the neurologic function of the 
right arm.  Then, the examiner should address 
the following questions: 

a) Assign a diagnosis for each current 
neurologic injury, disease, or disorder 
which affects the neurologic function of the 
Veteran's right arm.  
(b) For each diagnosed disorder, provided an 
opinion as to whether it at least as likely 
as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred 
in service, as a result of trauma incurred 
in service, or as a result of right shoulder 
disability or residuals of right shoulder 
disability.  
(c)  For each current disorder of the 
neurologic function of the right arm which 
is not related to the Veteran's in-service 
injuries, please explain why there is not 
etiological relationship between the 
diagnosed disorder and the Veteran's service 
or any incident thereof.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

3.  After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, a supplemental statement 
of the case (SOC) should be issued addressing 
each claim on appeal for increased or 
separate, additional initial evaluations and 
for service connection.  If any benefit sought 
is not granted, and timely substantive appeal 
has been submitted, the claim issue should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


